—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated May 30, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Upon the defendants’ prima facie showing that the plaintiff did not sufficiently identify the cause of his accident (see Capone v 450 Lexington Venture, 300 AD2d 428, 429 [2002]; Moody v Woolworth Co., 288 AD2d 446, 447 [2001]; Prisco v Long Is. Univ., 258 AD2d 451, 452 [1999]), the plaintiff failed to raise a triable question of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).
The plaintiff’s remaining contentions are without merit. Florio, J.P., Schmidt, Townes and Crane, JJ., concur.